Citation Nr: 0410344	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-14 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1944 to January 1947.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied service connection for hearing loss.  The veteran duly 
appealed the RO's decision relating to hearing loss.  The RO 
should clarify whether the veteran intended to also appeal the 
denial of service connection for otitis media.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In light of the 
VCAA, the Board has determined that further evidentiary 
development is necessary in this case.

In submissions to the RO, the veteran twice alluded to a VA 
examination for hearing loss that occurred approximately fifteen 
years ago.  These records are not on file.  The RO should contact 
the veteran and verify the name of the VA hospital or treatment 
center where he received the examination, and the approximate date 
of the examination.  The RO should attempt to obtain these 
records.  

Additionally, the Board finds that a VA examination addressing the 
etiology of the veteran's claimed hearing loss is warranted.  38 
C.F.R. § 3.159(c)(4) (2003).  The veteran submitted a lay 
statement that during his documented combat in World War II he was 
exposed to constant artillery fire.  The veteran's service medical 
records indicate that he was diagnosed as having otitis media.  
This evidence ensures that a comprehensive VA examination is 
"necessary" under 38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this case is REMANDED to the RO for the following 
action:
 
1.  The RO should review the record to ensure compliance with all 
notice and assistance requirements set forth in the VCAA and its 
implementing regulations.
 
2.  The RO should contact the veteran to obtain and verify the 
location of the VA facility where he claims to have undergone a 
hearing examination, and the approximate date of the examination. 
The RO should then attempt to obtain those treatment records. If 
such efforts prove unsuccessful, documentation to that effect 
should be added to the claims file.   

3.  The veteran should be scheduled for a VA medical examination 
for the purpose of diagnosing the claimed hearing loss and 
determining the etiology of any hearing loss.  The RO should 
forward the veteran's claims file to the VA examiner.  The 
examiner should review the entire claims file and provide an 
opinion as to whether it is at least as likely as not that current 
hearing loss, if present, is etiologically related to service or 
any incident therein, including acoustic trauma and his documented 
otitis media.  All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  

4.  Then, after ensuring that all requested development has been 
completed, the RO should readjudicate the veteran's claim of 
entitlement to service connection for hearing loss.  In this 
issuance, the RO should include the provisions of 38 C.F.R. §§ 
3.102 and 3.159 (2002).  If the determination of this claim 
remains unfavorable to the veteran, the RO must issue a 
Supplemental Statement of the Case and provide him a reasonable 
period of time in which to respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).



